BRALY-FERGUSON GIN CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Braly-Ferguson Gin Co. v. CommissionerDocket No. 5399.United States Board of Tax Appeals5 B.T.A. 1290; 1927 BTA LEXIS 3631; January 31, 1927, Promulgated *3631 A. S. Walker, Esq., for the petitioner.  S. S. Faulkner, Esq., for the respondent.  PHILLIPS PHILLIPS: This is an appeal from the determination by the Commissioner of a deficiency of $708.48 in income tax for 1922.  Petitioner alleges that the Commissioner erred in refusing to allow the deduction of a net loss of $5,267.85 alleged to have been sustained in the year 1921.  FINDINGS OF FACT.  The petitioner is a corporation having its office and place of business at Leonard, Tex.  During the years 1921 and 1922 it was engaged in the business of ginning cotton for its customers, buying cotton and cottonseed from its customers, and selling such cotton and cottonseed as were purchased.  The gross income and deductions of the petitioner for the year 1921 were as follows: Gross income.Gross sales$64,681.80Cost of goods sold68,573.13$3,891.33Rents, warehouse storage993.15Ginning fees5,175.256,168.402,277.07Deductions.Compensation of officers$2,500.00Repairs75.00Interest853.60Taxes172.70Other expenses3,943.627,544.925,267.85In computing the deficiency for 1922, the*3632  Commissioner failed to allow the deduction of $5,267.85 as a net loss sustained in 1921.  Decision for the petitioner will be entered on 15 days' notice, under Rule 50.